 

Exhibit 10.4

 



BioRestorative Therapies, Inc.

40 Marcus Drive

Melville, New York 11747

 

March 29, 2018

 

Mark Weinreb

9 Colgate Lane

Woodbury, New York 11797

 

Dear Mr. Weinreb:

 

Reference is made to the Executive Employment Agreement, dated as of March 9,
2015, between BioRestorative Therapies, Inc. (the “Company”) and Mark Weinreb
(the “Executive”), as amended (the “Employment Agreement”). All capitalized
terms used and not defined herein shall have the meanings ascribed to them in
the Employment Agreement.

 

The parties hereby agree that (i) the reference in Section 5(a)(iv) of the
Employment Agreement to “March 31, 2018” is amended to read “December 31, 2019”
and (ii) the reference to “Bonus” on Schedule A of the Employment Agreement is
amended to read as set forth on Schedule A attached hereto.

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

This letter agreement constitutes the entire agreement between the parties with
regard to the subject matter hereof. This letter agreement supersedes all prior
negotiations, understandings and agreements between the parties hereto with
respect to the subject matter hereof, and each party acknowledges and agrees
that it has not relied on any representations or promises in connection with
this letter agreement not contained herein.

 

This letter agreement may not be amended, modified, waived or canceled, in part
or in full, except in a writing signed by both parties.

 

This letter agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

 

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, excluding choice of law principles thereof.

 

    Very truly yours,             BIORESTORATIVE THERAPIES, INC.             By:
            Mandy Clyde       Vice President, Operations         Agreed:        
              Mark Weinreb      

 



   

 

 

SCHEDULE A

 

Bonus:   2018 and 2019: 50% of Per Annum Salary based upon the satisfaction of
certain performance goals. The performance goals for 2018 and 2019 will be
established by April 30, 2018 and March 31, 2019, respectively, by the
Compensation Committee of the Board (the “Compensation Committee”) based upon
the level of achievement of the Company’s corporate goals and objectives for the
calendar year with respect to which the Bonus relates and the Executive’s
individual performance (in each case, as reasonably determined by the
Compensation Committee). The Compensation Committee will take into consideration
the Executive’s input with respect to the establishment of the Executive’s
individual goals and objectives. The Compensation Committee may, in its
discretion, award the Executive a Bonus in an amount greater than 50% of Per
Annum Salary depending on the Executive’s level of achievement of the
performance targets.

 

   

 

 